On Motion for Rehearing.
PER CURIAM.
In the motion for rehearing emphasis is placed upon the contention that onr decision is in conflict with that of this court in Donner v. Sheer Pharmaeal Corporation, 64 F.(2d) 217. Wo have given full consideration to the latter ease and find no conflict in the views expressed. In the Donner Case the rule announced is that, “if description in patent is such that one skilled in art can follow it and produce result which patent claims, it is sufficiently certain.” It was held that the description in that case was sufficient under that rule. In the ease at bar both the trial court and this court found that the description in the process and product patents was insufficient in that respect; the patents being invalid “for want of invention, for indefiniteness and for unwarranted' broadness.” Speaking of patents No. 1,296,595, No. 1,-296,589, and No. 1,296,591, we repeat that, from the record, it is our judgment that “what the patentees have done is so to complicate and confuse the elements of their alleged inventions, by the prolixity of specification and claim, as to lay the foundation for a monopoly in aluminum pistons for internal combustion engines, by whomsoever, and by whatsoever process and mechanism produced.”
See Carlton v. Bokee, 17 Wall. 463, 21 L. Ed. 517; Adt v. Bay State Optical Company (C. C. A. 1) 226 F. 925; and compare Anchor Cap & Closure Corporation v. Linhardt et al. (C. C. A. 8) 56 F.(2d) 542, citing Permutit Company v. Graver Corporation, 284 U. S. 52, 52 S. Ct. 53, 76 L. Ed. 163. Wo are satisfied with the conclusion reached in this ease, and the motion for rehearing is denied.